DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
“the platform has a shape selected from one of a character or a theme” recited in claim 3.
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “125” has been used to designate both something in the recess (para. [0025]) and something on the platform (Fig. 1B).  
The drawings are objected to under 37 CFR 1.84(p)(5) because:
Fig. 1B contains reference character “123” which is not mentioned in the description.
Furthermore, the drawings are objected to because:
In Fig. 1B, reference character “119” does not point to any structure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At para. [0028], lines 4-5: "two convenience products 110, 115" should read "two convenience products 110, 120".  
Appropriate correction is required.

Claim Objections and Interpretations
Claim 11 is objected to because of the following informalities: At claim 11, line 7, “an indica” should read “an indicia”.  Appropriate correction is required.
The term “character” in claim 3 is interpreted to mean “a shape that inherently makes it recognizable and distinguishable“, consistent with the broadest reasonable interpretation (see “character,” Merriam-Webster Definitions 1a,b,d, 4a, https://www.merriam-webster.com/dictionary/character, attached).
The term “symbol” in claims 10 is interpreted to mean “a shape that stands for or suggests something else, or a sign used in writing or printing“, consistent with the broadest reasonable interpretation (see “symbol,” Merriam-Webster, https://www.merriam-webster.com/dictionary/symbol, attached) 
The term “indicia” in claims 10, 11, and 17 is interpreted to mean “a distinctive mark“, consistent with the broadest reasonable interpretation (see “indicia,” Merriam-Webster, https://www.merriam-webster.com/dictionary/indicia, attached).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 8, 16, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “a shape selected from one of a character or a theme.” It is unclear what is meant by “a character or a theme” and how a character or a theme is considered “a shape.”
Claims 8, 16, and 20 recite “the vaporizer”. There is insufficient antecedent basis for this limitation in the claim. Base claims 1, 15, and 17 recite “one of a vaporizer or lighter,” and thus cover embodiments that are not configured to hold a vaporizer.
Claims 8, 16, and 20 recite “a shape selected from one of… a theme.” It is unclear what is meant by “theme,” and how a theme is considered “a shape.” This is not described in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cadeau pour la fete des peres Wooden Cigar Ashtray,” https://www.amazon.com/Ashtray-Coaster-Whiskey-Holder-Accessory/dp/B08CTCVHZG/ref=sr_1_12?keywords=Kentucky+Double+Cigar+Ashtray +Coaster &qid=1653494512&sr=8-12, available at least as early as August 31, 2020 (see p. 5 of Amazon listing attached), hereinafter “Cadeau”.
Regarding claim 1, Cadeau discloses a personal accessory comprising: a platform (annotated Fig. 1 below) comprised of a first recess (annotated Fig. 1) sized and configured to hold a beverage container (first recess is capable of holding a beverage container) and a second recess (annotated Fig. 1) sized and configured for holding one of a vaporizer or a lighter (second recess is capable of holding a vaporizer or lighter); the platform (annotated Fig. 1) having an area larger than an area of each of the beverage container and one of the vaporizer and the lighter (platform extends beyond the first and second recess, annotated Fig. 1); and the first and second recesses (annotated Fig. 1) being positioned on the platform (annotated Fig. 1) in a spaced apart fashion but in close proximity to one another (first and second recess are spaced apart, but in close proximity, annotated Fig. 1), wherein at least one of the first and second recesses further comprise a material (annotated Fig. 1).

    PNG
    media_image1.png
    369
    516
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Cadeau further discloses the platform (annotated Fig. 1) has a geometric shape including one of a square, a rectangle, a triangle, a pentagon, a hexagon and an octagon (the platform has a rectangle shape, annotated Fig. 1). 
Regarding claim 8, Cadeau further discloses the vaporizer has a shape selected from one of a geometric shape, an animate object, an inanimate object, a theme, and a combination thereof (the platform of Cadeau is capable of holding a vaporizer having a shape). 
Regarding claim 9, Cadeau further discloses the beverage container is selected from one of a mug, a cup, a can, a bottle, or a vessel (the platform of Cadeau is capable of holding a cup).
Claims 11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Whiskey Bourbon Barrel Cigar Tray and Coaster,” https://www.etsy.com/listing/819773592/ whiskey-bourbon-barrel-cigar-tray-and, available at least as early as August 22, 2020 (see review on p. 5 of Etsy listing attached), hereinafter “Whiskey”.
Regarding claim 11, Whiskey discloses a customized consumer convenience holder comprising: a base (annotated Fig. 2 below) having a first transversely extending edge (annotated Fig. 2), a second transversely extending edge (annotated Fig. 2), a first longitudinally extending side (annotated Fig. 2), and a second longitudinally extending side (annotated Fig. 2), wherein the first and second transversely extending edges (annotated Fig. 2) and the first and second longitudinally extending sides (annotated Fig. 2) define an area (annotated Fig. 2), and further wherein the area (annotated Fig. 2) comprises a first portion (annotated Fig. 2) designed to receive a first product (first portion is capable of receiving a first product) and a second portion (annotated Fig. 2) designed to receive a second product (second portion is capable of receiving a second product); the base (annotated Fig. 2) further comprising at least one of an indicia, a graphic or a combination thereof (annotated Fig. 2); and 12the first and second portions have a geometric shape (the first and second portions have a geometric shape, see annotated Fig. 2) and being positioned so that a first one of the first and second products is not impeded by placement or removal of a second one of the first and second products (the first and second portions are spaced apart such that placement or removal of one of the first and second products would not impede the other, see annotated Fig. 2).

    PNG
    media_image2.png
    455
    831
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 13, Whiskey further discloses the base (annotated Fig. 2) is comprised of a rigid material (base is wood, see p. 2).
Regarding claim 14, Whiskey further discloses the rigid material is one of a plastic, a wood, a metal, a compressed fiberboard, a recycled cardboard, a post-consumer waste product, a hemp, a bamboo or a combination thereof (base is wood, see p. 2).
Regarding claim 15, Whiskey further discloses the first product is one of a mug, a cup, a can, a bottle, or a vessel (base is capable of receiving a cup or vessel in the first portion, annotated Fig. 2), and the second product is one of a vaporizer or a lighter (base is capable of receiving a vaporizer or lighter in the second portion, annotated Fig. 2).
Regarding claim 16, Whiskey further discloses the vaporizer has a shape selected from one of a geometric shape, an animate object, an inanimate object, or a theme (the base of Whiskey is capable of holding a vaporizer having a shape).
Regarding claim 17, Whiskey discloses a combination product holder and tray comprising: 13a tray (annotated Fig. 3 below) having first and second sides (annotated Fig. 3) and first and second edges (annotated Fig. 3), the sides and the edges defining an area (annotated Fig. 3), wherein the area is comprised of a first and a second recess (annotated Fig. 3) for holding a first and a second product, respectively (the first and second recesses are capable of holding a first and second product, annotated Fig. 3); one of the first and second sides (annotated Fig. 3) having an indicia, a graphic or a combination thereof (annotated Fig. 3); and the first product being a container for holding a fluid (the first recess is capable of holding a container for holding a fluid, see annotated Fig. 3) and the second product being one of a vaporizer or a lighter (the second recess of capable of holding a vaporizer or a lighter, see annotated Fig. 3), wherein the first product and the second product are sufficiently spaced apart along the tray (annotated Fig. 3) that a use of the first product does not interfere with a use of the second product (the first and second recesses are spaced apart such that use of the first product would not impede use of the second product, see annotated Fig. 3).

    PNG
    media_image3.png
    349
    728
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 18, Whiskey further discloses the tray is manufactured from one of a plastic, a wood, a metal, a compressed fiberboard, a recycled cardboard, a post-consumer waste product, a hemp, a bamboo or a combination thereof (tray is wood, see p. 2).
Regarding claim 20, Whiskey further discloses the vaporizer has a shape selected from one of a geometric shape, an animate object, an inanimate object, a theme or a combination thereof (the tray of Whiskey is capable of holding a vaporizer having a shape).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cadeau, or in the alternative under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Whiskey.
Regarding claim 3, Cadeau further discloses the platform has a shape selected from one of a character or a theme (Cadeau discloses the shape of a character under at least one of these interpretations (A) the platform shape inherently makes it recognizable and distinguishable, therefore having character; or (B) ASCII/unicode characters 02580  or 02585 or 0258B or 025DA, per http://w3.org/TR/xml-entity-names/025.html, attached). 
Therefore, Cadeau anticipates the claimed invention. 
Additionally, and in the alternative, if an argument may be made that the limitation “has a shape selected from one of a character or theme” was intended to convey a narrower scope (possibility unsupported by the current language), then claim 3 is obvious over Cadeau in view of Whiskey, as explained below.
Whiskey teaches a platform having first and second recesses. Whiskey teaches the platform has a shape that is a character (letter) on it (see Figs. 2, 3 above). Whiskey further teaches that this is “personalized” and “beautiful” (see pp. 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Cadeau to have a shape that is a character as taught by Whiskey for the purpose of providing a personalized accessory, as recognized by Whiskey (pp. 1-2). 
Regarding claim 10, Cadeau further discloses the platform is provided with one of a graphic, an indicia, a symbol or a combination thereof (a “symbol” as represented by an L-shape feature (e.g. at the cornered concavity visible on the front side) , or a C-shaped feature (as the projection on the lateral front wall, of the linear recess/groove), or an “indicia” represented by the distinctive mark at the line of demarcation between the two glued layers of the platform being shaped like an I-shape, etc.). 
Therefore, Cadeau anticipates the claimed invention. 
Additionally, and in the alternative, if an argument may be made that the limitation “one of a graphic, an indicia, a symbol or a combination thereof” was intended to convey a narrower scope (possibility unsupported by the current language), then claim 10 is obvious over Cadeau in view of Whiskey, as explained below.
Whiskey teaches a platform having first and second recesses. Whiskey teaches the platform has a graphic, indicia, or symbol on it (see annotated Figs. 2, 3 above). Whiskey further teaches that this is “personalized” and “beautiful” (see pp. 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Cadeau to have a graphic, indicia, or symbol as taught by Whiskey for the purpose of providing a personalized accessory, as recognized by Whiskey (pp. 1-2).



Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of U.S. Pat. 3,797,796 to Lansdowne (hereinafter “Lansdowne”).
Regarding claim 4, Cadeau does not expressly disclose the material is an anti-slip material and selected from one of a reusable adhesive, a rubberized surface, a hook and loop fastener, or a magnet.
Lansdowne teaches a coaster for supporting a drinking glass (Abstract). Lansdowne teaches that the coaster has a material (insert 4, Fig. 1) in a recess that includes a rubberized surface (col. 2, ll. 55-60). Lansdowne further teaches that the rubberized surface prevents slipping of the insert within the recess (col. 1, ll. 28-31; col. 2, ll. 55-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Cadeau to include an insert in one of the first and second recesses having an anti-slip material that is a rubberized surface as taught by Lansdowne for the purpose of preventing slipping of the material within the recess, as recognized by Lansdowne (col. 1, ll. 28-31; col. 2, ll. 55-60).
Regarding claim 5, Cadeau does not expressly disclose the material is an absorbent material.
Lansdowne teaches a coaster for supporting a drinking glass (Abstract). Lansdowne teaches that the coaster has a material (insert 4, Fig. 1) in a recess that includes an absorbent material (col. 2, ll. 46-54). Lansdowne further teaches that the absorbent material absorbs condensation from the outside of the drinking glass and prevents the coaster body from absorbing the moisture (col. 2, ll. 46-54). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Cadeau to include an insert in the first recess having an absorbent material as taught by Lansdowne for the purpose of absorbing condensation from the outside of the beverage container, as recognized by Lansdowne (col. 2, ll. 46-54).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of U.S. Pub. 2012/0025052 to Brown (hereinafter “Brown”).
Regarding claim 6, Cadeau further discloses the platform (annotated Fig. 1) is comprised of a first surface (annotated Fig. 1) having the first and second recesses, and a second surface (annotated Fig. 1).
Cadeau does not expressly disclose the second surface having an anti-slip surface.
Brown teaches a coaster having an anti-slip surface comprised of a plurality of rubber feet on a bottom surface (see paras. [0020], [0029]). Brown teaches that the rubber feet provide support for the coaster and prevent it from damaging the surface on which it is placed (paras. [0020], [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Cadeau to have an anti-slip surface on a bottom surface and the anti-slip surface comprising a plurality of rubberized pieces as taught by Brown for the purpose of preventing damage to a surface upon which the platform is placed, as recognized by Brown (paras. [0020], [0029]).
Regarding claim 7, Cadeau as modified by Brown already includes the anti-slip surface on the second surface of the platform is comprised of a plurality of rubberized pieces (Brown, paras. [0020], [0029]).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whiskey in view of Brown.
Regarding claim 12, Whiskey further discloses a first surface (top surface of base, see annotated Fig. 2), and a second surface (bottom surface of base, see annotated Fig. 2).
Whiskey does not expressly disclose the second surface is comprised of an anti-slip component.
Brown teaches a coaster having an anti-slip surface comprised of a plurality of rubber feet on a bottom surface (see paras. [0020], [0029]). Brown teaches that the rubber feet provide support for the coaster and prevent it from damaging the surface on which it is placed (paras. [0020], [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the base of Whiskey to have an anti-slip component comprising a plurality of rubber feet as taught by Brown for the purpose of preventing damage to a surface upon which the platform is placed, as recognized by Brown (paras. [0020], [0029]).
Regarding claim 19, Whiskey further discloses a first surface (top surface of tray, see annotated Fig. 3) and a second surface (top surface of tray, see annotated Fig. 3).
Whiskey does not expressly disclose the second surface has a plurality of anti-slip components disposed on at least a portion of the second surface.
Brown teaches a coaster having an anti-slip surface comprised of a plurality of rubber feet on a bottom surface (see paras. [0020], [0029]). Brown teaches that the rubber feet provide support for the coaster and prevent it from damaging the surface on which it is placed (paras. [0020], [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tray of Whiskey to have a plurality anti-slip components, or rubber feet, as taught by Brown for the purpose of preventing damage to a surface upon which the platform is placed, as recognized by Brown (paras. [0020], [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2021/0085110 to Padgett discloses a cooler for a beverage can having an integrated cigarette lighter attached (see Fig. 1).
U.S. Pub. 2017/0334606 to Austin discloses a beverage container having a handle with a holder for an electric vaping device (Fig. 1).
U.S. Pat. 3,804,233 to Gregg discloses a storage tray with a plurality of recesses (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731